OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 26, 1986, and formerly maintained an office for the practice of law in Buffalo. The Grievance Committee filed a pe*137tition charging respondent with acts of misconduct based upon his repeated failure to comply with attorney registration requirements. Respondent filed an answer admitting the allegations of the petition and appeared before this Court and submitted matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5]) — engaging in conduct that is prejudicial to the administration of justice; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) — engaging in conduct that adversely reflects on his fitness as a lawyer.
Additionally, respondent has violated Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.
We have considered, in mitigation, that respondent has satisfied outstanding attorney registration fees and has not engaged in the practice of law for more than six years. Accordingly, we conclude that respondent should be censured.
Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ., concur.
Order of censure entered.